DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 22, 2022 has been entered.  Claims 13-24 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, a single claim which claims both an apparatus (“motor vehicle door handle”) and the method steps of making the apparatus (“by being filled with potting compound”) is indefinite under 35 U.S.C. 112(b). The metes and bounds of the protection sought are unclear.  It is not clear if Applicant intends to claim the structure of the door handle that is potted or if Applicant intends to claim the method of potting the door handle structure. MPEP 2173.05(p); see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) (holding a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was indefinite because the emphasized limitation is not directed to the system, but to actions of individual callers, creating confusion as to when direct infringement occurs); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under pre-AIA  35 U.S.C. 112, second paragraph); see also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005) (finding a system claim that recited "an input means" and required a user to use the input means was indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.").
Claims 14, 15, 16, 17, 18, 19, and 20 are rejected for depending on claim 13 and therefore including the indefinite language of claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 15, 16, 17, 21, and 22 rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto, US 20070216174, in view of Moeller et al., EP 1447498 (hereinafter Moeller) and Sebastian et al., DE 102012107189 (hereinafter Sebastian).
Regarding claim 13, Tanimoto teaches a motor vehicle door handle arrangement comprising a handle support (30) and an outer shell (31) that is fastened to the handle support (using 32; Fig 4), 
at least one electronics assembly (assemblies listed in Fig 2) comprising at least one first electronic component (6) received in at least one first chamber (33) formed in the handle support (Fig 4), and as least one second electronic component (22) received in a second chamber (38) between the handle support and the outer shell after the shell has been fastened to the handle support (Figs 4, 5). 
Tanimoto does not teach wherein the at least one first chamber potted by being filled with potting compound following insertion of the at least one first electronic component into the at least one first chamber, and wherein the second chamber is potted by being filled with potting compound through at least one opening in the handle support following placement of the at least one second electronic component into the second chamber.
Sebastian teaches wherein the at least one first chamber (21) potted by being filled with potting compound (12) following insertion of the at least one first electronic component (11a) into the at least one first chamber (Fig 2), and wherein the second chamber (22) is potted by being filled with potting compound following placement of the at least one second electronic component (11b) into the second chamber (Fig 2).
Moeller teaches wherein the chamber (15) is potted by being filled with potting compound (called casting agent in [0027] of attached machine translation of EP 144749) through at least one opening in the handle support (14) following placement of the at least one electronic component (6) into the chamber [0027].
[Note: The italicized limitations recite product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Sebastian teaches potting two chambers with potting compound, the end result is the same regardless of the method used to pot the chambers]
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to seal Tanimoto’s chambers with Sabastian’s potting compound using Moeller’s handle support opening.  The prior art contains each element claimed, although not in a single reference, and each element merely performs the same function as it does separately.  Furthermore, one of ordinary skill in the art would have recognized the results of the combination were predictable, an environmentally sealed vehicle motor vehicle door handle protecting installed electronic components resulting in a door handle better suited to withstand the diverse environment in which motor vehicles are operated and more satisfied customers due to decreased electronic issues with their motor vehicle.  
Regarding claim 14, Tanimoto in view of Moeller and Sebastian teaches the motor vehicle door handle arrangement according to claim 13, wherein the at least one first electronic component comprises at least one antenna (Tanimoto, 6) having a ferromagnetic core and a coil that is wound around the core (Tanimoto, [0030]), and wherein the at least one second electronic component comprises at least one circuit board and/or one capacitive proximity sensor (Tanimoto, 22; [0027]), such that the antenna is located in the first chamber (Tanimoto, Fig 4) and the circuit board and/or the proximity sensor is/are located in the second chamber (Tanimoto, Fig 5).
Regarding claim 15, Tanimoto in view of Moeller and Sebastian teaches the motor vehicle door handle arrangement according to claim 13, wherein the handle support (Tanimoto, 30) and the outer shell (Tanimoto, 31) are form-fittingly interconnected (Tanimoto, Figs 4, 7).
Regarding claim 16, Tanimoto in view of Moeller and Sebastian teaches the motor vehicle door handle arrangement according to claim 13, wherein the first chamber (Tanimoto, 33) comprises at least one recess in a wall (Tanimoto, unnumbered feature allowing 45 to pass through; Fig 4) for feeding through electrically conductive contact pins (Tanimoto, 45), and wherein the electronics assembly (Tanimoto, assemblies listed in Fig 2) comprises a connector (45 connects 6 to 44) which rests in the recess of the wall of the first chamber in a form-fitting and/or force-fitting manner (Tanimoto, Figs 4, 5) and so as to seal the first chamber(Tanimoto, Figs 4, 5).
Regarding claim 17, Tanimoto in view of Moeller and Sebastian teaches the motor vehicle door handle arrangement according to claim 13, wherein the outer shell (Tanimoto, 31) comprises a trough (Tanimoto, unnumbered feature below 31 above 44 between the left end of 31 and the middle of 32) which forms the second chamber (Tanimoto, 38), and wherein the at least one second electronic component, comprises a circuit board and/or a capacitive proximity sensor (Tanimoto, 22; [0027]) located in the trough (Tanimoto, Figs 4,5), wherein the trough comprises at least one recess in a wall for feeding through electrically conductive contact pins (45), and wherein a connector (45 connects 6 to 44) of the electronics assembly rests in the recess of the wall of the trough in a form-fitting and/or force-fitting manner (Figs 4, 5) and so as to seal the trough (Figs 4, 5).
Regarding claim 21, Tanimoto does not explicitly disclose a method for manufacturing a motor vehicle door handle arrangement.  However, Tanimoto does disclose a method for manufacturing a motor vehicle door handle arrangement comprising the following steps: 
inserting a prefabricated electronics assembly (assemblies listed in Fig 2) into a handle support (30) and inserting at least a first portion of the electronics assembly (6) into a first chamber (33) in the handle support (Fig 4); 
placing an outer shell (31) on the handle support (Fig 4) , and fastening the outer shell onto the handle support (using 32), as a result of which a second portion of the electronics assembly (22) is inserted into a second chamber (38), in the outer shell (Fig 5), at the same time; 
Tanimoto does not disclose potting the first chamber using potting compound; rotating the motor vehicle door handle arrangement by 180° about a longitudinal axis of the motor vehicle door handle arrangement, such that the outer shell is located at the bottom; and potting the second chamber, with potting compound, through at least one through-opening in the handle support. 
Sebastian discloses potting the first chamber (21) using potting compound (12); and potting the second chamber (22), with potting compound, 
Moeller discloses potting a chamber (15) through at least one through-opening in the handle support (14; Fig 4) such that it would be necessary to rotate the motor vehicle door handle arrangement by 180° about a longitudinal axis of the motor vehicle door handle arrangement to do so.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to seal Tanimoto’s chambers with Sabastian’s potting compound using Moeller’s handle support opening.  The prior art contains each element claimed, although not in a single reference, and each element merely performs the same function as it does separately.  Furthermore, one of ordinary skill in the art would have recognized the results of the combination were predictable, an environmentally sealed vehicle motor vehicle door handle protecting installed electronic components resulting in a door handle better suited to withstand the diverse environment in which motor vehicles are operated and more satisfied customers due to decreased electronic issues with their motor vehicle.  
Regarding claim 22, Tanimoto in view of Moeller and Sebastian teaches the method according to claim 21, wherein when inserting the prefabricated electronics assembly (Tanimoto, assemblies listed in Fig 2) into the handle support (Tanimoto, 30) and inserting at least the first portion of the electronics assembly (Tanimoto, 6) into the first chamber (Tanimoto, 33) in the handle support, a connector of the electronics module (Tanimoto, 45 connects 6 to 44) is brought into engagement with a recess in a wall of the first chamber (Tanimoto, unnumbered feature allowing 45 to pass through; Fig 4) in a form-fitting and/or force-fitting, and in particular sealing, manner (Tanimoto, Figs 4, 5).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al., US20070216174 A1 (hereinafter Tanimoto) in view of Moeller et al., EP 1447498 (hereinafter Moeller) and Sebastian et al., DE 102012107189 (hereinafter Sebastian), as applied to claim 13 above, and further in view of Shimizu et al., US 20140310916 (hereinafter Shimizu).
Regarding claim 18, Tanimoto in view of Moeller and Sebastian teaches the motor vehicle door handle arrangement according to claim 13, wherein the electronics assembly (Tanimoto, assemblies listed in Fig 2) comprises a connector for feeding through electrical connection lines (Tanimoto, 39). 
Tanimoto in view of Moeller and Sebastian does not teach comprises a connector for feeding through electrical connection lines, wherein the connector comprises an antenna chamber groove on the outside, which groove forms a form-fitting connection with a recess in the wall of the first chamber, in the handle support.
Shimizu teaches comprises a connector for feeding through electrical connection lines (51), wherein the connector comprises an antenna chamber groove on the outside (unnumbered feature on lower half of 51 which fits into unnumbered feature on 26; Fig 3), which groove forms a form-fitting connection with a recess in the wall of the at least one first chamber (26c; Fig 3), in the handle support (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanimoto’s assembly to have Shimizu’s connector grooves and chamber recesses.  Doing so would provide additional environmental design measures to route electrical connections through the door handle resulting in a door handle assembly better capable of withstanding adverse environmental conditions. 
Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al., US20070216174 A1 (hereinafter Tanimoto) in view of Moeller et al., EP 1447498 (hereinafter Moeller) and Sebastian et al., DE 102012107189 (hereinafter Sebastian), as applied to claim 13 above, and further in view of Ohara et al., US 20140210487 (hereinafter Ohara).
Regarding claim 19, Tanimoto in view of Moeller and Sebastian teaches the motor vehicle door handle arrangement according to claim 13, wherein the electronics assembly (Tanimoto, assemblies listed in Fig 2) comprises a connector for feeding through electrical connection lines (Tanimoto, 39) 
Tanimoto in view of Moeller and Sebastian does not teach comprises a connector for feeding through electrical connection lines, wherein the connector comprises a trough groove on the outside, which groove forms a form-fitting connection with a recess in the wall of a trough, in the outer shell, that forms the second chamber.
Ohara teaches comprises a connector (85) for feeding through electrical connection lines, wherein the connector comprises a trough groove (unnumbered feature comprising the groove shape formed in 85A just to the left of 41F; Fig 5), which groove forms a form- fitting connection with a recess in the wall of a trough (Fig 4), in the outer shell (83), that forms the second chamber (unnumbered feature on lower half of 83 with trough formed to allow passage of curved 85A; Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanimoto’s assembly to have Ohara’s connector grooves and chamber recesses.  Doing so would provide additional environmental design measures to route electrical connections through the door handle resulting in a door handle assembly better capable of withstanding adverse environmental conditions. 
Regarding claim 23, Tanimoto in view of Moeller and Sebastian discloses the method according to claim 21, wherein when placing the outer shell (Tanimoto, 31) on the handle support (Tanimoto, 30) and fastening the outer shell onto the handle support (Tanimoto, using 32; Fig 4), as a result of which a second portion of the electronics assembly (Tanimoto, 22) is inserted into the second chamber 38), in the outer shell, at the same time, a connector (Ohara, 85) of the electronics assembly is brought into engagement with a recess in a wall of the second chamber (Ohara, unnumbered feature on lower half of 83 with trough formed to allow passage of curved 85A; Fig 4) in a form-fitting and/or force-fitting, and in particular sealing, manner (Ohara, Fig 4).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al., US20070216174 A1 (hereinafter Tanimoto) in view of Moeller et al., EP 1447498 (hereinafter Moeller) and Sebastian et al., DE 102012107189 (hereinafter Sebastian), as applied to claim 13 above, and further in view of Shimizu et al., US 20140310916 (hereinafter Shimizu) and Ohara et al., US 20140210487 (hereinafter Ohara).
Regarding claim 20, Tanimoto teaches the motor vehicle door handle arrangement according to claim 13, wherein the electronics assembly (Tanimoto, assemblies listed in Fig 2) comprises a connector for feeding through electrical connection lines (Tanimoto, 39). 
Tanimoto in view of Moeller and Sebastian does not teach comprises a connector for feeding through electrical connection lines, wherein the connector comprises an antenna chamber groove on the outside, which groove forms a form-fitting connection with a recess in the wall of the at least one first chamber, in the handle support, and wherein the connector comprises a trough groove on the outside, which groove forms a form-fitting connection with a recess in the wall of a trough, in the outer shell, for forming the second chamber, wherein the antenna chamber groove and the trough groove are arranged opposingly.
Shimizu teaches comprises a connector for feeding through electrical connection lines (51), wherein the connector comprises an antenna chamber groove on the outside (unnumbered feature on lower half of 51 which fits into unnumbered feature on 26; Fig 3), which groove forms a form-fitting connection with a recess in the wall of the at least one first chamber (unnumbered feature of 26 which engages 51; Fig 3), in the handle support (26).
Ohara teaches comprises a connector (85) for feeding through electrical connection lines, wherein the connector comprises a trough groove (unnumbered feature comprising the groove shape formed in 85A just to the left of 41F; Fig 5), which groove forms a form- fitting connection with a recess in the wall of a trough (Fig 4), in the outer shell (83), for forming the second chamber (unnumbered feature on lower half of 83 with trough formed to allow passage of curved 85A; Fig 3), wherein the antenna chamber groove and the trough groove are arranged opposingly (first and second chambers are arranged opposingly across the door handle; Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanimoto’s assembly to have Shimizu’s and Ohara’s connector grooves and chamber recesses.  Doing so would provide additional environmental design measures to route electrical connections through the door handle resulting in a door handle assembly better capable of withstanding adverse environmental conditions. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al., US20070216174 A1 (hereinafter Tanimoto) in view of Moeller et al., EP 1447498 (hereinafter Moeller) and Sebastian et al., DE 102012107189 (hereinafter Sebastian), as applied to claim 21 above, and further in view of Bourbon, EP 1586727.
Regarding claim 24, Tanimoto in view of Moeller and Sebastian discloses the method according to claim 21.
Tanimoto in view of Moeller and Sebastian does not teach wherein the handle support and the outer shell comprise undercuts and/or guides, behind which the mating part engages, and wherein the placing and fastening of the outer shell on the handle support is achieved by means of pushing in, at the first end, behind the guides on the handle support, wherein the opposing end of the outer shell is subsequently pivoted towards the handle support until a latching hook has been clipped into a lug on the mating part.
Bourbon teaches wherein the handle support (10) and the outer shell (11) comprise undercuts and/or guides (22; Fig 1), behind which the mating part engages (unnumbered complementary cavity features which engage with 22), and wherein the placing and fastening of the outer shell on the handle support is achieved by means of pushing in [0032], at the first end, behind the guides on the handle support, wherein the opposing end of the outer shell is subsequently pivoted towards the handle support until a latching hook has been clipped into a lug on the mating part [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanimoto’s assembly to have Bourbon’s press together guides and mating parts.  Doing so would provide known additional design features with which to manufacture motor vehicle door handle arrangements resulting in easier to assemble apparatus with fewer parts lowering both supply and operations costs and processing time.  
Response to Arguments
Applicant’s arguments, see pages 7-8, filed May 27, 2022, with respect to the 35 USC §102 rejection of claims 13-17 under Tanimoto, US 20070216174 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 using Tanimoto in view of Moeller and Sebastian.  Tanimoto teaches a door handle with two chambers and Moeller and Sebastian teaches potting those two chambers using different openings.   
Applicant’s arguments, see pages 8-9, filed May 27, 2022, with respect to the 35 USC §103 rejection of claim 18 under Tanimoto, US 20070216174, and Shimizu, US 20140310916, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 using Tanimoto in view of Moeller and Sebastian and further in view of Shimizu.  Tanimoto in view of Moeller and Sebastian teaches a door handle with two chambers potted using different openings.  Shimizu’s teaching remains the same.
Applicant’s arguments, see page 9, filed May 27, 2022, with respect to the 35 USC §103 rejection of claim 19 under Tanimoto, US 20070216174, and Ohara, US 20140210487, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 using Tanimoto in view of Moeller and Sebastian and further in view of Ohara.  Tanimoto in view of Moeller and Sebastian teaches a door handle with two chambers potted using different openings.  Ohara’s teaching remains the same.  
Applicant’s arguments, see page 10, filed May 27, 2022, with respect to the 35 USC §103 rejection of claims 20 and 23 under Tanimoto, US 20070216174, Shimizu, US 20140310916, and Ohara, US 20140210487, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 using Tanimoto in view of Moeller and Sebastian and further in view of Shimizu and Ohara.  Tanimoto in view of Moeller and Sebastian teaches a door handle with two chambers potted using different openings.  Shimizu’s and Ohara’s teachings remain the same.  
Applicant’s arguments, see pages 10-12, filed May 27, 2022, with respect to the 35 USC §103 rejection of claims 21 and 22 under Tanimoto, US 20070216174, and Shimizu, US 20140310916, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 using Tanimoto in view of Moeller and Sebastian.  Tanimoto in view of Moeller and Sebastian teaches a door handle with two chambers potted using different openings, a first chamber filled while the handle is disassembled and a second chamber filled from a through-opening on the opposite side of the door handle necessitating the rotation of the door handle arrangement.  Shimizu’s teaching remains the same.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675